 BRISTOL LINCOLN-MERCURY SALES443R.H. MCCLURE,D/B/ABRISTOL LINCOLN-MERCURY SALES, PETITIONERandINTERNATIONAL ASSOCIATION OF MACHINISTS,DISTRICT LODGENo. 176,AFL.Case No.5-RM-237.August 1, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Henry L. Segal, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The parties stipulated and we find that a unit of all auto me-chanics, body and fender men, painters, helpers, wash and grease men,janitor, and parts department employees at the Employer's Bristol,Virginia, plant, excluding executives, technical, professional, office andclerical employees, watchmen, guards, and supervisors as defined inthe Act; is appropriate for purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.'5.The determination of representatives :A strike has been in progress at the Employer's plant since June18, 1951.Of the 17 employees then on the Employer's payroll, 15participated in the strike, 1 resigned, and 1 continued to work.TheUnion contends that only strikers should be eligible to vote if an elec-tion is directed.The Employer contends that all the strikers havebeen permanently replaced and that therefore only the employeescurrently on its payroll should be eligible to vote.On June 18, 1951, the same day the strike was begun, the Employersent to each of the strikers a letter requesting their return to work byJune 21, 1951, or the Employer would undertake permanently to re-place them.Thereafter, from July 13,1951, to March 25, 1952, furtherletters were sent by the Employer to the individual strikers notifying1The unit is substantially the same as that found appropriate by the Board in itsunreportedDecision and Direction of Election involving the Employer's employeesin Case No. 5-RC-756 Issued on February 27, 1951.100 NLRB No. 76. 444DECISIONS OF NATIONALLABOR RELATIONS BOARDthem that "it has been necessary for me to fill your job with a perma-nent replacement," and that they should call at the plant to pick uptheir personal belongings.All but two of the strikers responded byremoving their tools from the plant.As of May 31, 1952, the Employer's payroll showed that the jobsin question were filled by a complement of 12 employees. Testimonypresented by the Employer, which was uncontroverted, indicated that(a) employees hired in the jobs of the strikers were intended as perma-nent replacements, and were so informed, (b) there were no vacanciesin any of these jobs, and (c) the currently reduced payroll of only12 employees merely reflected the extent of the Employer's business.The Union filed unfair labor practice charges with the Board onJune 25, 1951, which were dismissed by the Regional Director; and itagain filed charges on May 1, 1952, which were dismissed by theRegional Director and are now pending before the General Counselon appeal by the Union 2 As no complaint has been issued by theGeneral Counsel, we must find that employees participating in thestrike are economic strikers.3They are therefore ineligible to vote asit appearsiirthe-basis of the present record that they have been perma-nently replaced and that vacancies in their jobs do not exist .4[Text of Direction of Election omitted from publication in thisvolume]2 The Union's motion todismiss pending disposition of the appeal is denied.8Times Square StoresCorporation,79NLRB 361;Big Run Coal d Clay Company,98NLRB 1351.4 See,e.g.,E. J.Kelley Company,98 NLRB 486;Hamilton Foundry&MaohineCompany,94NLRB 51.CORNING GLASSWORKSandFEDERATION OF GLASS, CERAMIC&SILICASAND WORKERS OF AMERICA,CIO AND AMERICAN FLINT GLASSWORKERS'UNION OF NORTH AMERICA, AFL, AND ITSLOCALNo.1007,PARTIES TO THE CONTRACT.Case No. 1-CA977.August 5, 1952Decision and OrderOn December 29, 1951, Trial Examiner Lloyd Buchanan issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent-had not engaged in the unfair labor practice allegedin the complaint, and recommending that the complaint be dismissedin its entirety, as set forth in the copy of the Intermediate Report at-tached hereto.Thereafter, the General Counsel and the CIO filed ex-ceptions; the General Counsel also filed a supporting brief.The Re-spondent and the AFL filed briefs in support of the IntermediateReport.100 NLRB No. 73.